Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 1 of 12




           EXHIBIT A
           Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 2 of 12

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/14/2021
                                                                                                    CT Log Number 539740935
TO:         Chuck Morici
            Ford Motor Company
            1 American Rd
            Dearborn, MI 48126-2798

RE:         Process Served in California

FOR:        Ford Motor Company (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Daavon Cox, Pltf. vs. Ford Motor Company, Dft.
DOCUMENT(S) SERVED:                               Cover Sheet, Instructions, Summons, Complaint, Attachment(s)
COURT/AGENCY:                                     Alameda County - Superior Court, CA
                                                  Case # None Specified
NATURE OF ACTION:                                 Intellectual Property Litigation - Patent infringement
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
DATE AND HOUR OF SERVICE:                         By Regular Mail on 06/14/2021 postmarked: "Not Post Marked"
JURISDICTION SERVED :                             California
APPEARANCE OR ANSWER DUE:                         Within 30 days after service
ATTORNEY(S) / SENDER(S):                          Daavon Cox
                                                  1221 N Peach Ave
                                                  Apt 220
                                                  Fresno, CA 93727
                                                  510-346-6105
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/16/2021, Expected Purge Date:
                                                  06/21/2021

                                                  Image SOP

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  330 N BRAND BLVD
                                                  STE 700
                                                  GLENDALE, CA 91203
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / MD
                   Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 3 of 12


       ikf Qe`V,5"
               937z7
P&G-94,o CIA




                                       C-A-4S\A j LASANIcttcz. DP,st91 frt
                               ARt\-0A
               M-Ae\E               W\VAL, Maws Colq
                                                     t-ly
                                     COPOOrroK) 9fs-1-6-ki
                                 •   Oci Ni ?3kgA-KiD M.\11)      SA-e- -)00

                                     Lev\a00_e_    CA PI2_0,)
                    Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 4 of 12
                                                                                                                                                    CM-010
 ATToRNEIY OR PARTY winfOUT ATTORNar Aim% era re Mtmow;Frd PF0TFIV
                                                                                                                    FOR awnruse ONLY
     Daavon Cox
     1221 N peach ave apt 220
     Fresno Ca,93727
        TOLOPNONG KO.: (510)346-6105                    FAX KO.(0,otiono();
    ATTORKY FOR (Atvitop
                                                                                                                                                                •
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF
  Mar ADDaen           Alameda County Superior Court
 MAIUNO AMR GUMS.Fallon Street
 OTY    zipcoomoaldand CA 94612-4280
    °RANCH N.AMO: Dept.20


 cA""Am'Cox / Ford motor company
   CIVIL CASE COVER SHEET               Complex Case Designation            CABO RUMOR:
[X]Unlimited         Limited                Counter              Joinder
  (Antolini          (Amount
                                    Filed with first appetite= by defendant JUDOS:
   demanded          demanded IS
                                       (Cal. Rules of Court, rule 3.402)
   excetedS $25,000) $25,000)
                      items 1-6 below'matte completed(see InsfructIone on page 2).
 1: Chock ono box boleti/ for the case type that best describes thIS date:
    Auto Tort                                   Contract                                        .Provisionally Complex Civil Litigation
   1=3 Auto(22)                                 DM Breach at centract/warrenry (00)             (Col. Rubs of Court; rules 3.400-3.403)
          UnIneured metterlst (40)              ED Rule 3.940 collections(00)                   = Antitrust/Trade regulation (03)
    Other PI/POND (Perso.nal Injury/Property    CD Other collections(09)                        = Construction doloct(10)
    OamegerWrongful Coath)Tort                                                                          Miss tort(40)
                                               = insurance coverage (10)
                                               (
   =
   l      Asbestos(04)                                                                          = Securities litigation(28)
                                                CD Other contract(97)
          Product liability (24)                                                                = Etwhonmenteiffetde tort(30)
                                               .Real Property
   =
   I      Medical matprodice(46)                                                                = insurance coverage deirns 0110100 from the
                                                C3 Eminent dornaln/Inverse
   CD Other PUPDAND(29)                                condemnation(14)                                 obey° listed provisionally complex ease
                                                                                                        types(41)
    Non•PlIPOIWO (Other)Tort                 . CD Wrongful eviction(33) . .                      Enforcement of Judgment
  (= Business ten/unfair business mace(07)             Other real properpr (20)                  CD Enforcement of ludgment(20)
          Clvti rights(08)                      Untowful petainor
                                                                                                 Mtscollanoeue CM)Complaint
   =
   I      Defamation (19)                           fliCommercial(31)                           =I RICO(27)
   CZ) Fraud (18)                               C D    Residential (32)
                                                                                                 CD Other complaint(not samellod above)(42)
   CD Intellectual preporty(le)                        COJC3  (38)
                                                                                                'llotlacelleneous Civil Petition
   =I Professional negligence(25)               Judicial Review
                                               =I Asset forfeiture(05)                                 Pennerehip end corporate governance (21)
   = Other non-PUPD(WO tort(35)
    Employment                                 =     1 Petition re: arbitration award (11)             Other petition (not apodRod 001
                                                                                                                                     ,0(43)
    ED    Wrongful termination (30)             C  D   Writ of mandato(02)
  = Other employment(15)                       = Other ludletal review (30)
2, This Ca3O1 C=3 to         DC1 is not     complex under rub 3.400 of the Cailfornia Rules of Court If the case Is complex, mark the
   faders Moulting exceptional judicial management:
    a.   Ex
          -
          .3  Large number of separately represented parties       d.      Large number Of witnesses
    b.        Extensive motion practice raising difficult or novel a.      Coordination with related actions pending In one or more
              issues that will be time-consuming to resolve                coeds In other counties, states, or countries, or in a federal
   c.    =3   Substantial amount of documentary evidence                   court
                                                                           Substantial postjudgment judicial supervision
3. Remedies sought(check 811 that apply): a.(= Monetary                 nonmonetary; declaratory or Injunctive relief c. DK] punitive
4. Number of causes of action (spay):
5, Thls case(= Is            Z3 Is not      a class action suit.
13, tf there ore any known rotated =BOO,file and servo a notko of rotated coca.(You may use form CA4-016.)
Date:

                            (TYPO OR PRINT NAM)                                                           (L    MAO OR PAFtTY ort ATTORK POO PAR1Y1
                                                                          NOTICE
    Plaintiff must tile ti)43 0,-OVOr OttMl with the first pnpor fiind In the rwiptl nr ptchwtfiltio (extept small dalme 4140.34 ør caSett(add
    under the Probate Code, Family Code, or Welfare and Institutions Code),(Cal, Rules of Court, Me 3,2204 Failure to file may result
    in sanctions.
 • File this cover shoot In addition to any cover shoot required by total court rule.
 • If this case is complex under rule 3.400 at seq. of the California Rules of Court, you must servo a copy of thls cover shoot On all
    other polies to the action or proceeding.
 ‘p Unions Ulla Is a collections case under rule 3.740 or a complex case, this Cover sheet wfll be used for Statistical purposes only. ,
                                                                                                                                                            2
from Adoptod tat Monate:iv Ilse                                                                          Col, Rules al Caw. Moo 2,35 $.22O 3.004.403, 3.T.DO
Aidlotel Cowl,* el Ootternin                           CIVIL CASE COVER SHEET                                    Col. Standoida al Jucklol AcknWeVatko. otd 3.10
CM•010 ploy. July 1.10171                                                                                                                     www.cateacaoar
                Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 5 of 12


                           •         INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                                CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper(for example, a complaint)in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Shoot oontainod on page 1. ThIsinformallon will be usod to compile
Statistics about the types and numbers of cases filed. You must complete items 1 through Son the sheet. In item 1, you must check
one box for the case typo that best describes the case. if the case lite both a general end a more spedlic type of casellsted in Item t,
check the more specific one. lithe case has rn.ultipte'causes of action, check the box that beet indicates the primary cause of action.
To assist you In completing the sheet, examples of the awes that belong under each Case typo in item 1 arc provided below. A Cover
Sheet Must be filed only with your initial paper. Failure to filo a cover shoot with the first paper filed in a chill case Mew subject o party,
its deuntel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Cowl
To Parties in Rule 3.740 Collectione Cases. A 'colioctiens case" under rule 9.740 is defined as an action for recovery of Money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's foot), arising from a transaction in wittch
property, services, Or money was acquired on credit. A celtections case dace not Include en elation seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4)recovery of personal'proporly, or(5)a prejudgment writ of
attachment. The identification of o ease as a rule 3.740 collections case on this form moans that it will be exempt from the general
time-for•service requirements and case management rules, unless a defondentfiles a responsive, ptoading. A rule 3.740 collections
case will be subject to the requirements for sorvice and obtaining a judgment in rubo 3.740.
To Parties In Complex Cases. In complex eases only, parties must also use the Civil Case Cover Sheet to designate whether the
case Is complex. II a plaintiff believes the easels complex Under rule 3,400 of the California Rules of Court, this Must be Indicated by
coMpleting the appropriate boxes in kerns 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on ail parties to the action. A defendant may file and tame no later than the time of its first appearance a joinder in the
plaintiffs designation, c countor-dosignation that the case tenet comptex,001 the plaintiff has made no designation, a designation that
the case is complex.                         •                      CASE TYPES AND EXAMPLES
  Auto Tort                                             Contract                                            Provisionally Comptex Mit Litigation (Cal.
      Auto (2*.NfaOrtill injury/Property                   Breech of ConlraMAYananty(00)                    Rules of Coign Rules 14004403)
             parnagroWrongful Death                             Broach     of  Rental/Lease                       Antitrust/7111de Regulation (03)
          Unframed Motorist(48)(if the                                 Contract (nor tinbeivral dorcelar         Construction Defect(10)
           Goo Involves en unInsurod                                        or wrongful ovIcifon)                Claims involving Moss Ton(40)
           motolst claim aubfact tO                            Contract/Warranty Broach-Seller                   Securities Litigation (28)
           arbItmtfon, chock thisRom                                   Plaintiff  (not fraud  or negttonco)       Environmentenole Tort(30)
     • • entoad Xate). •                                        Neeligent Breech of Contract/.                    Insurance Coverage Claims
  Other PI/PDAND(Nrsonot Injury/                                       WarrartiY                                       (  anWn9 from proi6stan014:contotex
  Property DaniageMroneful Death)                              Other     Broach     Of ContrisethYarranty                case rypegstad abovo).(41)
  Tort                                      •              Odlectione(e,g.,money owedt. open                Enforcement Of Judgment .
  • Asbootes(04)                   .                           book accounts)(00)                              Enforcement of Judernort(20)
            Asbestos Property fic.moge                         Collection Ca44citiler Plaintiff                     Abstract of Judgment(Out of
            Asbestos Pomona! Injury/                           Other     Promissory      Noto/Collections                County) •
                  Wrongful Death                                       Case                                  • Confession of Judgment (non•
        Product Liability(not asbestos or                  Inpurance Coverage (not provlstonely                      deanostic rolotIons)
            toxiclonvtr0tunon101)-(24)                          complex)(18)                                   Sister State Judgment
        Medical Malpractice(46)                                 Auto Subrogation                               Administrative Agency Award
             Medical Malpractice- .                            Other Coverage                                    (   not unpard foxes)
                   Physic:1am & Surgeons                   Other     Contract    (37)                           Petition/Certification of Entryof
        Other Professional Health Care                         Contractual        Fraud                              Judgment on Unpaid Three
                 Malpractice   •                               Other Comma Dispute                             Other Enforcement of Judgmcint
        Other PUPD/WD (23)                •             Root Property                                                  Casa
             Promises Liability (e.g., slip                Eminent Dorroirt/Inverso                         Miscellaneous Civil Complaint
                   and Mil)                                    Condemnotion(14)                                 RICO (27)
             intentional Bodily Injury/PONVD               Wrongful Eviction(33) •                              Other Cornpaelnt pro specified
                  (e.g., assault, vandalism)               Other     Real  Property(04,quiet duo)(20                 cbovo)(42)
             Intentional Merlon of                              writ of Possession of Real Property                   Declaratory Relief Only
                   Emotional Distress                           Mort•tt go Foreclosure                                Injunctive Relief Only (non-
             Negligent Infliction of                           Quiet Title                                                 lueasernont)
        •           Emotional Distress                         Other Roo' Property(not orMens                         Mechanics Lion
             Other PI/PO/WD                                     domakrandOrellionont,           or                    Other Commercial Complaint
  Non-PI/PO/WO (Other)Tort                                     foreclosure)                                                Cacti (norrton/harocomprox)
        Business Tort/Unfalrausiness                    Unlawful Ornainor                                             Other Civil Complaint
            Poetic*(01)                                    Commercial(3O                                                  (non.terunon.00mplox)
        Civil Rights(e.g., discrimination,                 Rosidential (32)                                 Mliscollaneous.C1v11 Petition
             (also soros!)(not all                         Drugs     08y   (If (Ito case  Invalvos illegal      Partnership and Corporal°
               hews:non()(08)      •                       drugs, chock this berm olhonvlso,                         Governance (21)
        Defamation (e.g., slander, libel)                  report es     Conunon:101     Of Res:donate°         Other Petition (not epocfflod
             • (13)                                     Judicial Review                                              above)(43)          •
        Fraud (16)                                         Asset Forfeiture (08)                                     Civil Harassment
        Intellectual Properly(10)                          Poiltion•Re:.     AtbdtretIon  Award  (11)              • WorkPlactiVIelerce
        PrOfeislortel Nogilgemco:(25)                       Witt of Mandate (02)                                     Elder/Daexindem Adult
            Legal Malprectleo                                   Writ-Administrative        Mandamus                       Abu's°
            Other Professional Malpractice                      Writ-Mandamus on Limited COO                         Election Contest
           • , (n6i rnialcal or 1600"          •                 • .• Case Metter                                    Petition for Mime Change
        Other Non:PliPOIWD Tort(35)                             Will;Other Limited eosin CO20                        Petition fix Relief From Late
  Employment             :•                                 .     •   Review     "                                   . Claim .             •
        Wrongfio Teinikellon (30)                •   .• • Other:J*11de' Review (30)                                :Other Civil Petition •
        Other employment(16)                                    Review of Health Officer order                                       •
                                                                NOI1C4 of Awed-Leber • .
                                                   •                    ComMIssloner Appeals
                •    -                                                          . ,           ..
CF.1,040 Ole% July 1.2507)                                       CIVIL CASE COVER SHEET                                                             Pro 2 all
                   Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 6 of 12


                                                                                                                                                   SUNI-10g
                                            SUMMONS                                                                          COO coffor WO ONLY
                                                                                                                         (SOLO PARA IMO 03Lo COM)
                                 (CITACION JUDICIAL)
 NOTICE TO DEFENDANT: FORD                        MOTOR COMPANY
(AVISO AL DEMANDADO):


 YOU ARE BEING SUED BY PLAINTIFF: DAAVON                                  COX
(LO esrA DEMANDANDO EL DEMA.NDANTE):


 re)ricet You have been sued. The court may docldo agernet you without your being hoard unless you reildnevathin 30 days. Road tholntormation
 below.
    You hove 30 CALENDAR.OATS after thla summon° and lapel papero ore calved on you to Illo a written Response et this court and hove o copy
 served on the plaintiff. A latter or phone call will not protect you. Your written response must be In propel kepi form If you want the court to hear your
 coca. Thom may bee court form that. you can uao for your.responao. You can find thaso cowl tons and more Information ot tho California Courts
 Online Soll-Kalp Confer (wwwrourdnflaco.goutetthelp). your county tow library, or the courthouse nearost yots II you cannot pay the filing fee, ask the
 court clerk for a foe waiver form. it you do not the your response on Mut. you may lose the case by default, and your wages, money, end proporry may
 be tattoo without furthor warning from the court
    There are °that togal.requiromonla. You may woM to call an attorney right away. If you do not know an attorney, yrxi may want to call an attorney
 figural servico. Ii you cannot afford on gitornoy, you may be eligible for free logoi'sorilees from g nonprofit logs] soNlcas program. You am fame
 guise nonprofit groups at eta California Legal Sorvicaa Wob sto (memiawheqaccaYamto.drg), the California Courts Onilno Self.14alp Center
(iwntccourtintacegovisolliva, Of jcontacting your local court or county bar association. NOTE:The coun has a statutory Ilan tor waived fees and
 costs on arty *Moment or arbitration award of 610,000 or more In e ei4I caw. The court's lion must be old bofore tho court will dismiss dm ease. -
 1AVISOILo trim domandodo. Sine mound* doter° do 30 Was, to oode puerto dada& en au contra sin 93C1/018,su vorohitt Lao 1 trabrmscion
 conttnuatien.
    nano 30DAS DE CALENDARIO dot:pude do ova to antreguen testa Mackin y popotes legatos porn prosontrir une rospuosto per °sotto en am
 code y Moor quo so °imam)une copto ci eamandanto. Una auto o una itornaito tatethnioa no to protogan. Su reapuosta.per @sett,demo quo OSfOf
 on ONMOO,bpiCOMO* of dosoo quo procoson 341caso en to carte. Es pastel* quo hayo un fermiers quo ustod ptiorta user porn au rerapuostn.r
 Puede OftCONfr? twos formularloa do la coda y mho Infornisan on at Centre do Awdo do too Codas do Coiltarnio Ownv.surodo.ce.gov), an to                   •
 bibbiorcieo *ley= do au mad°o on to collo qua to queea mho carp. St na puodo pow k) woo,do prosontacien, plda al ascrarado do to cart* quo
    der um fornicabdo do coronoten do pogo de auoloa Stno plOSOfife sir raspuosto a damp°,puode pardor al moo per tneumpOntonto y to cone to pocht
 guitar au Intake, &ono y biases atn mas eduottanclo.
    Noy odes recarialtos logntos. Es rocomondahlo quo UMW 8 cm above* laiMadaternantO. Sine eon= a tin abogodo, pulotortarnaroun son/taro do
 torntatha O abopertes. Si no puotto parr,a urn atogodo, on potato qua cumphi Con Ion roqutattos pang ablonor sarvtaks togslos.gratufroa do cm
 programa do eery/crop legatos sin ttnoa ea lucre. Roes emoonhar tastes grupos oln goes do !trot* an el ego web do Colltonta Logo)Santos,
(ten4rivtavonegmailfornin.org), on et Congo do Ayucta do Ins Come*Calltritto,(Waif,.314:0040.0O3g01)0pOlifollelOSO Off COMBOO,C0f) i corro o or
 cotogle do abogadoa focal= AMC:Par toy, to aulti* drum dorecho n f0d011101 tot *Swum ylas costos erontoo Isar Imponor tin gravomon sabre
 oustpler racuporoden do $10,0006 Inas do valor melaitto modtanto tilt atuardo o uric conaoalhn do orate* en urn pato do *Moho chill nano qua
 poser I grew:men *Pe 00110 OfflOS do WS fO ccdo prkodo dosochar et ease
The name and address of the court ts;        Alameda County Superior Court                                  CASE NUMBER:(Mlmoro del Osso):.
(
6stomata y direccIrin do le cone as):
                                             1225. Fallon Street
                                             Oakland Ca, 94612-4280
 The name,address, enal tetephone nurnber of plaintiff's attorney, or plaintiff without an attorney, IS: (El nornbre, to /Area:Min y e/ namero
 do takflono del abogado cid damendenre, o del &intendant(' quo no deno ebo9ado5 es): Daavon Cox                  1221 N peach ave apt 220
                                                                                              (510346_6105 Fresno Ca,43727
 DATE:                                                                       Clerk, by                                                             , Deputy
(Facile)                                                                    (Secretors's'                                                          (Actjurito)
(For posot of service of this summons, use Proof of Service of Summons (tomt POS410).)
(Pare maim do enttogn do oat cltotton use at tofirrulario Proof of SONite of Summons.(Pa-010)),
 para.,                           NOTICE TO THE PERSON SERVED: You aro setvad
                                  1. 1=1 at on Individual dcfandant.
                                  2.       as the person sued under the fictitious name of (specify):

                                       3. 1:23 on behalf of (specify);
                                            under:         CCP 418.10(oorporatton)                CD CCP 418.80(mlnor)
                                                    c:3 CCP 416.20(defunct corporation)              CCP 416.70(commies)
                                                          CCP 416.40(a.ssoclation or partnership)    CCP 416,90(authOdzed person)
                                                          other (Specify):
                                       4.          by personal delivery On (datO                                            P41,9100
 Pomo Askew:di for Window,Usn                                                                                                 Code cir014 Prooadule ss 415.20. 4eft
 Aerictti Count* d Caen*
                                                                       SUMMONS                                                                  WiNi,C.N.ateeopir
 CUM-100 OW.Rh 1. 50001
                   Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 7 of 12



                                                                                                                           PLD-PI-001
  AT/ORNGY OR PARTY WMIOUT ATTORMY Num &AM Bra numfau, one oderwri,:
                                                                                                      FOR MIRY <192ONLY
   Daavon Cox
   1221 N peach ave apt 220
   Fresno Ca,93727
          TGLEPHONG HO:(510)346'6105                    FM NO.(OpOonlilj
 00.1AAL AMOS lOpking):
     MOUSY FOR Mean*
                     coxdaavon54@gmai1.com
 SUPERIOR COURT OF CALIFORN)A, COUNTY OF
   STRUT ADDRM        Alameda County Superior Court
:11:1"07zpc00sYai(larlaC118ral 4r695!44280.
     1/RAM24"M3      Department 20.
    PLAINTIFF: Daavon             COX
"FENDANT! Ford                Motor Company
=) DOES 1 TO
                                                                                           CABS ?A/WOOR:
 COMPLAINT----Pcrsonal Injury, Property Damage, Wrongful Death
 C:3 AMENDED (Number):
 Typo (check ell that apply):
=3 MOTOR VEHICLE                ED OTHER (specilY): •
     = Property Damao                  Wrongful Death          • Unfair business practices
            Porsonal Injury      L.J   Other  Damages  (specify):
 Jurisdiction (check oil that apply):
(
= ACTION IS A LIMITED CIVIL CASE
       Amount demanded            Edoes not exceed Si0,000

      J                            exCooda $10,000, but does not exceed $25,000
       ACTION IS AN UNLIMITED CIVIL CASE(exceeds $25,000)
      ACTION IS RECLASSIFIED by this amended complaint
     =3 from limitod to unlimited
      ED from unlimited to(Mho('
1. Plaintiff(nom or harries): Daavon Cox
    alleges causes et action against defendant (nomo or- norms): Ford Motor Company/ Edvvard                     T. Welbum
2. Thls pleading, including attathmonts end oxhIbits, consists of the following number of pages:
3. Each plaintiff nomad above is a competent adult
   a. Dr oxcept plaintiff(nom): Ford Motor Company
                (I)[Xi a corporaticm qualified to do business In California
                (2)E= an unincorporated entity(describe):
                (3)    o public entity (describe):
                (4)    a minor = an adult
                      (0)        for whom a guardian or conservator of the OState or o guardian ad Nom has been appointed
                      (b)        other(specify):
                 (5)  other(spacIfy):
     b. 1:71 oxcopt plaintiff(name):
            (1)CM a corporation qualified to do business in California
            (2)=3 an unincorporated entity(describe):
            (3)=ja public entity(describo):
        ' (4)CD a minor               an adult
                     (a)= for whom a guardian or consarvator of the estate or a guardian ad (item has boon appointed
                    (b)[:=1 other(specify):
                (5)CZ)other(specify):
= Information about additional plaintiffs who tiro not competent adults Is shown In Attachment 3. .
                                                                                                                                 Pop 1 el S
  Form Awn:read ktr Ofdanal Ulm                  COMPLAINT—Personal Injury, Property                          Gado Cl C•141Paxcictura,0421.12
    Judi&ger:well ol Oritamli                                                                                               www.astructogov
 FiD44.001Fterv. Jaunty I, atm                        Damage, Wrongful Death
                  Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 8 of 12
                                                                     •




                                                                                                                            PLO-PI-001
                                                                                             CASE NUNVIGR
s""T'" Cox / Ford motor company
4.   =I Plaintiff (rwm0):DaaVOil COX
            is doing business under the fictitious name (specify):

        and has compiled with the fictitious business name laws.
5, Each defendant named above Is a natural parson
  G. E  1 except defendant(rrarho):Ford Motor Company                      = except defendant(narrto)
       (1) j=1 a business organization,form unknown                        (1)= a business organization, form unknown
       (2)[X] a corporation                                                (2)= a corporation
       (3)ED an unincorporated entity (describe):                          (3) f=1 an unincorporated entity (describe):

          (4)CD a public entity(describe):                                   (4)=1 a public entity (describe):

        • (5)i=j other(specify):                                            (5) r=1 other(specify):



   b. EX] except defendant(norne):Edward t Welbum                        d. =except defendant(name):
       (1)C:3 a business organization,form unknown                          (1) CI a business organization, form unknown
       (2)=1 a corporation                                                  (2)f= a corporation
       (3)=an unincorporated entity (describe):                             (3)= an unincorporated entity (describe):

          (4)= o public entity(describe):                                   (4)I= a public entity (describe):

          (6)CI other(specify):                                             (6) CM other(specify):

     rn  Information about additional defendants who are not natural persons Is contained In Attachment 5.
8. The true names of dofendonts sued as Does are unknown to plaintiff.
    e, ("X Doe defendants(spec  . Ify Doe numbers): Eton Musk                           wore the agents or employees of other
             named defendants and acted within the scope of that agency oremployment.
    b.[73 Doe defendants(specify Doe numbers):                                         are parsons whose Capacities are unknown to
             plaintiff.
7. (=Defendants who are joined under Dodo of CM Procedure section 382 are (names):



8. This court is the proper court because
   a. Cgj at least one defendant now resides in Its jurisdictional area.
   b. (IC the principal place of business of a defendant corporation or unincorporated association Is In Its jurisdictional area.
   c. [RJ Injury to person or damage to personal properly occurred in Its jurisdictional area.
   d. j J othor(specify):




9.   =1 Plaintiff is required to comply with a claims statute, and
     13. = has compliedwith applicable claims statutes, or
     b. = is excused from complying because (seocf10:




ri.1:601.001 Rev.Juiwary I. MY)                COMPLAINT—Personal Injury, Property
                                                    Damage, Wrongful Death
                    Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 9 of 12
                                                                                   aka   •••




                                                                                                                              PLO-PI-001
SHORT MS:                                                                                      CASS NIUMOGR:

                 Cox /               Ford motor company
 10.Tha following causes of action are attached and the atatemonts above apply to each (ouch complaint must have one er more
    maws of acdon attached):
a. I= Motor Vahiclo
b. C,X3 General Negligence
c. Cg] Intentional Tort
d.        Products Uability
o. E:1 Promises Liability
              other(&pecity): Conversion / theft

 11.Plaintiff has sulfored
 a. EX] wage loss
 b. an loss of use of property
 c.         hospital and medical experisas
 d           enoral damage
 o.         property damage
f. CM toss of earning capacity
 g. CM other damage(spec144:
                                    Lost          use of patents and copyrights due to other companies
                                              using designs and ideas
12.1=2 The &maps otafrnod for wrongful death and the relationships of plaintiff to the deceased are
   a. ED listed In Attaohmant 12.
   b. CZ es follows:




13. Tho relief sought In this complaint iswithin the jurisdiction of this court.




14,Plaintiff prays for Judgmont for costa of suit; for ouch relief as Is /Hitt just, and coVitabie; and for
   a. (1)%I compensatory damages
       (2) Exj purtitIvo damages
         The amount of damages Is (In casas for parsonat injury or wrongful death, you must chock(1)):
       (1)       according to proof
       (2) CEI In the amount of: s500,000,000
is.E:3Tho paragraphs of this complaint alleged on information end Palle are as follows (spocify paragraph numbers):

Date:
                        Daavon Cox
                               MPG OR PRINT NAILS)
                                                                                                                     67(
                                                                                                    (810NA1URB OP PUWITIFF OR ATTORMV)

Pi.0411.0011Rero. JAnvery I. 20471                   COMPLAINT—Personal Injury, Property                                            Pnobol3
                                                          Damage, Wrongful Death
                    Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 10 of 12
                                                                                             CASI KAMM
.1._si-ioRT TITLE:




                                                                             M ottnes.
                                                               14y0NDAI
                                                             MOTOf       g011?

                                 -rog7
                                8MIN
                                                                                                 TOjo
                                                                                                 soNy .
                                           EPWAGTIRELZON(Fog)

                      RA
                1 51- /
10.              & A1Ui             FI 1(EK.                   !MINIUM(KNO                              Ru
                                                                                                          SuVAGENI

 12
                                 /\                                  ZNI
                                                                 -Foopi    srFEET-
                                                                                                        ZEI4A-My
                      KoEN165E1-6           fiESIA
13
                                                               -51ilftilf5
14



16,

17

 13

19

.20:

21

22

23

24

25

26 (Required for waled Oading)The eons on this page stated on intorrnation and be             are(speck)
                                                                                                       ,Item numbers. not tine
       rtionberSt
27
        This page may be used with any Judicial Council form or any other paper fried :gal the court.

      rum cpprorucl Dy trre                              ADOMONAL PAGE
   JudInalCcurcJI cr Carcrrya           Attach to Judicial Count:0 Form or Otter COLIII Paper                              MC R71. SUI
  MC_On p.m lamary 7 1417 Ft
*   Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 11 of 12




          CA-K\T0 kJ A-



                VZc




                •CoV C.DPINWN100
                 CAC, 1)6\i'L oPPvt-Nt
                Case 3:21-cv-05388-JCS Document 1-2 Filed 07/14/21 Page 12 of 12


                                                                                                                          PLO-PI-001(2)
 SHORT TITLE:                                                                              CASS 011AillBR:
                        Cox/ Ford Motor Company
                                      CAUSE OF ACTION—General Negligence Page
              (number)
    ATTACHMENT TO On Complaint                   Cross-Complaini
   (Use a separate cause of action form for each cou.so of action.)
    ON. .Plaintiff(nom): Daavon Cox
         alleges that defendant(name): Ford Motor Company/ Edward T. Welburn
         CZ Does                               to
          was the legal (proximate)cause of damages to plaintiff. By the following acts or ornisslons to act, defendant
          negligemly caused the damage to plaintiff
         on (date): 1993                    2002
         at (place): Bay Area           661 Washington Street Oakland California 94607
           (description of reosom for liability):
      1 Daavon Cox was approached by process service and was forced under duress to sign
      contract from Ford motor company for universal likeness and would receive $1,00,000,
      underlying shares of Ford motor company,three house's, and a vehicle of each model
      of drawings shown to Edward Wilburn. And that is not what we agreed on $1,000,000
      per vehicle with opportunity to open or establish other companies: Uber, CarVona,
      Bitcoin.
      Never received company vehicles or any such compensation
     [92 Cal 4th 208-209] says I'm obligated damages from advertising injury caused by and
      offense committed in the course of advertising my goods / products
               disappropriation of advertising ideas or style of doing business
            d)infringement of trademark copyrights title or slogan
       2)
          1. Willfully infringement by making, using, offering to buy / sale and to sell.
          2. Unfair competition by passing off my unique designs to other companies showed
      predatorial business practices
     [92 Cal app. 4th 210,211]43a. Lanham act States and with Edward Wilburn and four
      motor company are breach of good faith and fair dealing by being a active participant
      i n the acts of unfair competition in connection with the offer and sell in a manner to
      cause confusion or deceive the public

                                                                                                                                   PAO, Iel I
   Fords"game lei Opilorrol Utse                                                                                  Code el Coro Procedure erli
     Judenol Card er Ce4forree             CAUSE OF ACTION—General Negligence                                                 erowdodused croe
01.0.01 no lit Re*. remedy V 2004



L—
